Citation Nr: 1200650	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-28 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. §1151 for additional disability of the right shoulder due to septic necrosis secondary to septic arthritis and osteomyelitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Veteran testified at a hearing before the Board in June 2010.  


FINDING OF FACT


The Veteran's has additional disability of the right shoulder caused or aggravated by carelessness, error in judgment, or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability due to aseptic arthritis and osteomyelitis of the right upper arm and shoulder, claimed as due to VA failure to timely diagnose and treat the Veteran's right shoulder disability, have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he should be awarded compensation under 38 U.S.C.A. §1151 for aseptic necrosis secondary to septic arthritis and osteomyelitis of the right upper arm and shoulder as a consequence of VA's failure to timely diagnose and treat his right shoulder disability.  

Where a Veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability, then compensation shall be awarded in the same manner as if the additional disability were service-connected.  38 U.S.C.A. § 1151 (West 2002).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002).

In order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the Veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).  The additional disability or death must not merely be coincidental with the VA hospitalization, medical, or surgical treatment.  Finally, proof of aggravation, in the absence of evidence satisfying the causation requirement, will not suffice to make the additional disability or death compensable.  38 C.F.R. § 3.358(c)(1)(2) (2011).

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with his physical condition subsequent thereto.  With regard to medical or surgical treatment, the veteran's physical condition prior to the disease or injury is the condition which the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized.  38 C.F.R. § 3.358(b)(1), (2) (2011).

Review of the claims file shows that the Veteran was brought by ambulance to F-M Clinics in May 2005 for evaluation of a sudden onset of right shoulder pain in May 2005.  X-rays of the shoulder revealed no abnormalities and a magnetic resonance imaging (MRI) was reported to be negative.  The Veteran was treated with morphine, Toradol, and Dilaudid and referred for follow up care at VA.  The Veteran was assessed with right shoulder pain at that time.  

A few days later, in May 2005, records from VA indicate that the Veteran presented with reports of sudden and severe onset of right shoulder pain.  He denied any falls or injuries.  He was assessed with right shoulder pain of questionable etiology and the examiner diagnosed the Veteran with questionable tendonitis/bursitis.  The Veteran was followed at the Fargo VA Medical Center (VAMC) for his continuing right shoulder complaints by both the orthopedics department and the physical therapy department.  The Veteran eventually underwent an aspiration of the right shoulder in October 2005 at the Minneapolis VAMC which revealed Methicillin-resistant Staphylococcus aureus (MRSA) which required intravenous antibiotic treatment for four weeks.  The Veteran has since reported that his right shoulder condition is worse than when he initially sought treatment for his right shoulder complaints.

A medical opinion was obtained from the Chief of Surgical Services at the Fargo VAMC in April 2006.  The physician reviewed the claims file and reviewed the Veteran's medical history with regard to his right shoulder complaints and treatment.  The examiner concluded that based on the history, physical, and operative findings, and opinions from the Infectious Disease and Orthopedic Services at the VAMC, the Veteran's unusual and complex presentation did not indicate misdiagnosis due to medical error.  The Chief of Surgical Services concluded that the Veteran's problem presented in a very unusual manner with infection occurring "out of the blue" as noted by one of the Veteran's physicians at VA and was not caused by or as a result of medical error.  

Two opinions were submitted by D. Wiest, M.D., in January 2008 and November 2008.  Prior to reviewing the Veteran's entire claims file, in a January 2008 letter, Dr. Wiest indicated that he had received some of the Veteran's medical records from VA and he opined that based on the available records it was his opinion that the delay in diagnosis was more likely than not responsible for the ultimate destruction of the Veteran's shoulder joint.  Following receipt of additional records from VA, in a November 2008 letter, Dr. Wiest stated that his opinion would not change with regard to the etiology of the ultimate problem caused by aseptic necrosis secondary to septic arthritis and osteomyelitis of the right arm and shoulder.  Dr. Wiest stated that the delay in diagnosis for a septic shoulder was at the core of the Veteran's problem and he noted that a delay in diagnosis definitely lead to a more detrimental outcome and more severe problem.  Dr. Wiest reported that he saw no evidence in the VA records of any consideration of a septic shoulder as a differential diagnosis nor was any aspiration or culture obtained based on a review of the records he received.  He stated that with regard to questions such as negligence, carelessness, lack of proper skill, and error in judgment, he was not an attorney and would not use those terms.  However, Dr. Wiest noted that the standard of care would be that if differential shoulder infection were ascertained due to lack of improvement several definitive steps would have been performed.  The first would have been aspiration to rule out infection if there were physical signs such as redness, swelling, continued pain, and lack of motion and the aspiration would have shown an infection at an earlier stage than that which was diagnosed at VA.  He stated that x-rays will occasionally show a change even in the short course from the initial x-rays due to bone destruction which can occur from infection.  Dr. Wiest concluded that the delay in diagnosis of the Veteran's shoulder condition was directly related to his necrosis secondary to septic arthritis and osteomyelitis of the right arm and shoulder.  

At a hearing before the Board in June 2010, the Veteran testified that the pain in his shoulder was so severe that he was pulled over while he was on his way to seek treatment at VA in May 2005 for the first time.  He stated that he was not diagnosed with an infection until he was referred to the Minneapolis VAMC following physical therapy at the Fargo VAMC.  He testified that he followed the doctor's orders and underwent physical therapy and was ultimately referred to Minneapolis where he was diagnosed with an infection and his shoulder was pretty much "wrecked" by that point.

An independent medical opinion was obtained from M. Brown, of the University of Massachusetts Medical Center in July 2011.  Dr. Brown thoroughly reviewed the Veteran's medical history with regard to the onset and treatment of his right shoulder pain.  Dr. Brown noted that the Veteran was followed at VA beginning in May 2005 for right shoulder pain.  Following x-rays of the right shoulder and an MRI of the shoulder which revealed a slight effusion of the shoulder and no fractures or other significant degenerative changes, he was diagnosed with bursitis and adhesive capsulitis and referred for physical therapy.  Dr. Brown noted that the Veteran was also treated with steroid injections to his shoulder and the physical therapy notes indicated that the Veteran's symptoms varied in intensity and at times he felt improvement.  Additionally, one physical therapy note indicated some redness around the shoulder but none of the other physical therapy notes indicated any redness or swelling of the shoulder.  Following extensive physical therapy, the Veteran was referred to the Minneapolis VAMC orthopedics department in September 2005 at which time he was evaluated and an aspiration of his shoulder was performed.  The aspiration showed bacterial growth and a few days later in September 2005 the Veteran underwent an open irrigation and debridement of his right shoulder.  He was then placed on four weeks of antibiotic treatment and was transferred to the transitional care unit at the VAMC in Fargo.  During the irrigation and debridement of his shoulder, the humeral head and glenoid were extremely deformed and degenerated.  A subsequent VA notation indicated that laboratory studies showed no infections in the Veteran's shoulder and he was found not to have osteomyelitis and his shoulder problems were related to degenerative changes in the shoulder joint.  Dr. Brown opined that the Veteran's shoulder problems and degeneration were related to the infection in his shoulder.  Dr. Brown noted that the Veteran's presentation was not classical in appearance as he was a relatively healthy gentleman with no diabetes or other illness that would cause him to be immune compromised.  Dr. Brown indicated that he was in agreement with Dr. Wiest and he felt the infection in the Veteran's shoulder was what likely lead to his extensive degeneration of the shoulder joint.  Dr. Brown stated that if the Veteran had been diagnosed sooner and been treated with irrigation and intravenous antibiotics at an earlier time there was a chance he would not have had such significant degeneration of his shoulder joint.  Dr. Brown indicated that it appeared that the original diagnosis and treatment was appropriate as there was no reason for the Veteran to have an infection of his shoulder and he was not in an immunocompromised state but the records did not show that consideration of a septic right shoulder as a differential diagnosis was considered until the Veteran presented at the Minneapolis VAMC in September 2005 at which time the proper tests were performed to determine if an infection was present.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Chief of Surgical Services at the Fargo VAMC concluded that based on the Veteran's history, physical, and operative findings, and opinions from the Infectious Disease and Orthopedic Services at the VAMC, the Veteran's unusual and complex presentation did not indicate misdiagnosis due to medical error and that the Veteran's problem presented in a very unusual manner with infection occurring "out of the blue."  However, Dr. Wiest concluded that the standard of care would be that if differential shoulder infection were ascertained due to lack of improvement, several definitive steps would have been performed, the first would have been aspiration to rule out infection if there were physical signs such as redness, swelling, continued pain, and lack of motion and the aspiration would have shown an infection at an earlier stage.  As noted by Dr. Brown, on one occasion redness of the shoulder was noted by a physical therapist.  However, shoulder infection was not considered as a differential diagnosis.  Dr. Brown indicated that he was in agreement with Dr. Wiest and he felt the infection in the Veteran's shoulder was what likely lead to his extensive degeneration of the shoulder joint.  Dr. Brown stated that if the Veteran had been diagnosed sooner and been treated with irrigation and intravenous antibiotics at an earlier time there was a chance he would not have had such significant degeneration of his shoulder joint.  Dr. Brown noted that the records do not show that consideration of a septic right shoulder as a differential diagnosis was considered until the Veteran presented at the Minneapolis VAMC in September 2005 at which time the proper tests were performed to determine if an infection was present.  Dr. Wiest stated that the delay in diagnosis for a septic shoulder was at the core of the Veteran's problem and he noted that a delay in diagnosis definitely lead to a more detrimental outcome and more severe problem.

As the evidence supporting the Veteran's claim is, at the very least, as persuasive as that against the claim, the Board concludes that the evidence is in relative equipoise.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from aseptic necrosis secondary to septic arthritis and osteomyelitis of the right upper arm and shoulder, claimed as due to VA delay in diagnosis and treatment of right shoulder aseptic necrosis secondary to septic arthritis and osteomyelitis, is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C. §1151 for additional disability due to aseptic necrosis secondary to septic arthritis and osteomyelitis of the right upper arm and shoulder is granted.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


